Citation Nr: 1242158	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a seizure disorder secondary to VA treatment provided in 2003.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of a sternectomy secondary to VA treatment provided in 2003.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for numbness and tightness of the hands secondary to VA treatment provided in 2003.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a left hip disorder secondary to VA treatment provided in 2003.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for impotence secondary to VA treatment provided in 2003.




REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In November 2012, the Veteran requested an opportunity to present testimony before a Veterans Law Judge at an in person hearing to be conducted at the RO.  Hence, the RO must schedule a personal hearing on their travel board docket. 38 C.F.R. §§ 20.700, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a travel board hearing before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




